Exhibit 10.16

 

HARRIS TEETER SUPERMARKETS, INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

 

--------------------------------------------------------------------------------

 

Text of Plan

 

 

Amendment and Restatement Effective January 1, 2016

 

 

--------------------------------------------------------------------------------

 

 

HARRIS TEETER SUPERMARKETS, INC.

701 Crestdale Road

Matthews, North Carolina 28105

 

 

 



 

--------------------------------------------------------------------------------

 

 

HARRIS TEETER SUPERMARKETS, INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

(Text of Plan)

 

Page

 

 

Article I. REFERENCES, CONSTRUCTION AND DEFINITIONS


1 

 

 

 

1.1

Accrual Fraction


2 

 

1.2

Accrued SERP Benefit


2 

 

1.3

Affiliate


3 

 

1.4

Assumed Automatic Retirement Contribution Retirement Benefit


3 

 

1.5

Assumed Pension Plan Retirement Benefit


3 

 

1.6

Assumed Profit Sharing Retirement Benefit


4 

 

1.7

Assumed Social Security Benefit


4 

 

1.8

Beneficiary


5 

 

1.9

Board


5 

 

1.10

Change in Control


5 

 

1.11

Code


6 

 

1.12

Committee


6 

 

1.13

Company


6 

 

1.14

Credited Service


6 

 

1.15

Deferred Retirement


7 

 

1.16

Deferred Retirement Benefit


7 

 

1.17

Disability Retirement


7 

 

1.18

Disability Retirement Benefit


7 

 

1.19

Early Retirement


7 

 

1.20

Early Retirement Benefit


7 

 

1.21

Earnings


7 

 

1.22

Effective Date


8 

 

1.23

Employee


8 

 

1.24

Eligible Spouse


8 

 

1.25

ERISA


8 

 

1.26

Final Average Earnings


8 

 

1.27

Long-Term Disability Benefit


8 

 

1.28

Normal Retirement


8 

 

1.29

Normal Retirement Age


8 

 

1.30

Normal Retirement Benefit


8 

 

1.31

Participant


9 

 

1.32

Participating Company


9 

 

1.33

Pension Plan


9 

 

1.34

Plan


9 

 

1.35

Plan Administrator or Administrator


9 

 

1.36

Plan Year


9 

 

1.37

Prior A&E Plan Provisions


9 

 

1.38

Prior Ruddick Plan Provisions


9 

i

--------------------------------------------------------------------------------

 



 

1.39

Retirement


9 

 

 

1.40

Service


9 

 

 

1.41

Severance


10 

 

 

1.42

Standard Form of Benefit


10 

 

 

1.43

Termination of Employment


10 

 

 

1.44

Total Disability


11 

 

 

Article II. ELIGIBILITY AND PARTICIPATION


11 

 

 

 

 

2.1

Eligibility


11 

 

 

2.2

Participation


11 

 

 

2.3

Duration of Participation


11 

 

 

 

 

 

Article III. RETIREMENT BENEFITS


12 

 

 

 

 

 

3.1

Normal or Deferred Retirement Benefit


12 

 

 

3.2

Early Retirement Benefit


12 

 

 

3.3

Disability Retirement Benefit


13 

 

 

3.4

Death Prior to Benefit Commencement


13 

 

 

3.5

Reemployment


13 

 

 

3.6

Change in Control


13 

 

 

 

Article IV. PRE-RETIREMENT DEATH BENEFIT


14 

 

 

 

 

4.1

Eligibility


14 

 

 

4.2

Commencement and Method


14 

 

 

4.3

Amount


14 

 

 

 

Article V. SEVERANCE BENEFIT


14 

 

 

Article VI. CONDITION


14 

 

 

Article VII. ADMINISTRATION OF THE PLAN


15 

 

 

 

 

7.1

Powers and Duties of the Committee


15 

 

 

7.2

Agents


15 

 

 

7.3

Reports to Board


15 

 

 

7.4

Structure of Committee


15 

 

 

7.5

Adoption of Procedures of Committee


15 

 

 

7.6

Instructions for Payments


15 

 

 

7.7

Claims for Benefits


16 

 

 

7.8

Hold Harmless


17 

 

 

7.9

Service of Process


18 

 

 

 

Article VIII. DESIGNATION OF BENEFICIARIES


18 

 

 

 

 

8.1

Beneficiary Designation


18 

 

 

8.2

Failure to Designate Beneficiary


18 

 

 

Article IX. WITHDRAWAL OF PARTICIPATING COMPANY


18 

 

 

 

 

9.1

Withdrawal of Participating Company


18 

 

 

9.2

Effect of Withdrawal


18 

 

 

ii

--------------------------------------------------------------------------------

 



Article X. AMENDMENT OR TERMINATION OF THE PLAN


19 

 

 

 

10.1

Right to Amend or Terminate Plan


19 

 

10.2

Notice


20 

 

 

Article XI. GENERAL PROVISIONS AND LIMITATIONS


20 

 

 

 

11.1

No Right to Continued Employment


20 

 

11.2

Payment on Behalf of Payee


20 

 

11.3

Nonalienation


20 

 

11.4

Missing Payee


21 

 

11.5

Required Information


21 

 

11.6

No Trust or Funding Created


21 

 

11.7

Binding Effect


21 

 

11.8

Merger or Consolidation


21 

 

11.9

Mandatory Cash-Out


22 

 

11.10

Acceleration of Payment


22 

 

11.11

Delay of Payment


22 

 

11.12

Participant’s Right to Change Payment Elections by December 31, 2007


22 

 

11.13

Entire Plan


22 

 

 

 



iii

--------------------------------------------------------------------------------

 

 

HARRIS TEETER SUPERMARKETS, INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

Amendment and Restatement

Effective January 1, 2016

Preamble

This Plan is designed to enhance the earnings and growth of the Company and the
Participating Companies. The Plan rewards selected key Employees with retirement
and survivor benefits.  Such benefits are intended to supplement retirement and
survivor benefits from other sources. By providing such supplemental benefits,
the Plan enables the Company and the Participating Companies to attract superior
key Employees, to encourage them to make careers with the Company or the
Participating Companies, and to give them additional incentive to make the
Company and the Participating Companies more profitable.

The Plan was amended and restated effective as of January 1, 2005 to comply with
the requirements of Section 409A of the Internal Revenue Code (“Code”) and the
regulations and other guidance issued thereunder, as in effect from time to
time.  To the extent a provision of the Plan is contrary to or fails to address
the requirements of Code Section 409A and related treasury regulations, the Plan
shall be construed and administered as necessary to comply with such
requirements to the extent allowed under applicable treasury regulations until
the Plan is appropriately amended to comply with such requirements.  The
benefits provided under the Plan that are subject to Code Section 409A include
benefits earned and vested prior to January 1, 2005.

The January 1, 2005 restatement also contained certain amendments, effective
October 1, 2005, that were intended to coordinate the benefit formulas under
this Plan with certain amendments made to the Company’s qualified retirement
plans effective October 1, 2005.  The January 1, 2005 restatement also retained
all provisions contained in the previous October 1, 1989 restatement of the
Plan, which merged into one plan all the supplemental executive retirement plans
maintained by the Company and its Affiliates (the “Prior Plans”). The Plan
continues to provide the same level of supplemental benefits as was provided
each Employee participating in one of the Prior Plans.

This restatement effective as of January 1, 2016 amends the Plan to incorporate
amendments to the prior restatement and to permit continued benefits for
Participants who become employees of an Affiliate.

ARTICLE I.

REFERENCES, CONSTRUCTION AND DEFINITIONS

Unless otherwise indicated, all references to articles, sections and subsections
shall be to the Plan as set forth in this document. The Plan and all rights
thereunder shall be construed and enforced in accordance with ERISA and, to the
extent that state law is applicable, the laws of the State of North Carolina.
The article titles and the captions preceding sections and subsections have been
inserted solely as a matter of convenience and in no way define or limit the
scope or intent of any provision. When the context so requires, the singular
includes the plural. Whenever used herein





 

--------------------------------------------------------------------------------

 



and capitalized, the following terms shall have the respective meanings
indicated unless the context plainly requires otherwise.

1.1       Accrual Fraction:  A fraction, the numerator of which is the number of
years of Credited Service the Participant completed as of the applicable date
(but not beyond the Participant’s 65th birthday) and the denominator of which is
20; provided, however, in no event shall the Accrual Fraction exceed “1. 0.”

1.2       Accrued SERP Benefit:   An amount determined by multiplying the
Participant’s “Benefit Percentage” times the Participant’s Final Average
Earnings times the Participant’s Accrual Fraction and reduced by the
following:  (1) the Participant’s Assumed Pension Plan Retirement Benefit, (2)
the Participant’s Assumed Social Security Benefit, (3) the Participant’s Assumed
Profit Sharing Retirement Benefit, and (4) the Participant’s Assumed Automatic
Retirement Contribution Retirement Benefit. The Participant’s “Benefit
Percentage” shall be fifty-five percent (55%).  Such Benefit percentage shall be
increased for a named executive officer of the Company (as determined for
federal securities law reporting purposes), but not to more than 60% in the
aggregate, as follows:

(a)     One percent (1%) per complete fiscal year (October 1 – September 30) for
years of Service beginning after September 30, 2007 in excess of twenty (20)
years of Service but only for Service while serving as a named executive
officer; and

(b)     If the Participant is party to a Change in Control and Severance
Agreement between the Company, or an Affiliate, and the Participant, and the
Participant’s employment is terminated within twenty-four (24) months following
a Change in Control other than for cause, death or disability or if a good
reason termination occurs (as provided and defined in such agreement), by
additional percentage points equal to the Change in Control multiple (e.g., 2.5
or 2.99) used to determine Participant’s Change in Control benefit under a
Change in Control agreement between the Participant and the Company or an
Affiliate.

Effective December 31, 2002, in the event a Participant is removed from active
participation in the Plan pursuant to Section 2.3 prior to the date the
Participant is eligible to Retire, the Participant’s Accrued SERP Benefit shall
be calculated by using:

(x)     the Participant’s Credited Service as of the date of the Participant’s
removal from active participation;

(y)     the lesser of (i) the Participant’s Final Average Earnings as of the
date of the Participant’s removal from active participation or (ii) the
Participant’s Final Average Earnings as of the Participant’s Termination of
Employment; and

(z)     the reductions described in (1), (2), (3) and (4) above as of the
Participant’s Termination of Employment; and

for purposes of determining such Participant’s eligibility to Retire, such
Participant shall continue to earn Credited Service and be credited with future
increases in age as if the Participant had not been removed from active
participation in the Plan.





2

--------------------------------------------------------------------------------

 



In the event a Participant is removed from active participation in the Plan
pursuant to Section 2.3 after the date the Participant is eligible to Retire,
the Participant’s Accrued SERP Benefit shall be calculated by using:

(a)     the Participant’s Credited Service and Final Average Earnings as of the
date of the Participant’s removal from active participation; and

(b)     the reductions described in (1), (2), (3) and (4) above as of the
Participant’s Termination of Employment;

provided, however, if such Participant was eligible to Retire as of November 21,
2002, in no event shall such Participant’s Accrued SERP Benefit be less than the
benefit such Participant would have received if the Participant’s Termination of
Employment had occurred on November 21, 2002.

Notwithstanding any other provision of the Plan, for Participants who were
employed by American & Efird LLC immediately prior to the Closing Date, the
amount of any such Participant’s Accrued SERP Benefit under the Plan shall be
frozen as of the Closing Date.

1.3       Affiliate:  The Company, and any corporation or other entity with
which the Company would be considered a single employer under Code Sections
414(b) or (c), provided that the language “at least 50 percent” is used instead
of “at least 80 percent” each place it appears in applying Code Sections
1563(a)(1), (2) and (3) for purposes of determining a controlled group of
corporations under Code Section 414(b) and in applying Treasury Regulation
Section 1.414(c)-2 for purposes of determining trades or businesses under common
control under Code Section 414(c).

1.4       Assumed Automatic Retirement Contribution Retirement Benefit:  For a
Participant who is not eligible to participate in the Pension Plan on or after
October 1, 2005, the annual retirement benefit a Participant would receive under
the Automatic Retirement Contribution Subaccount of the Harris Teeter
Supermarkets, Inc. Retirement and Savings Plan (f/k/a Ruddick Retirement and
Savings Plan) or, effective as of January 1, 2016, the company automatic
contributions account under The Kroger Co. 401(k) Retirement Savings Plan and
the Make-Up ARC Contribution under the Harris Teeter Supermarkets, Inc. Flexible
Deferral Plan (f/k/a Ruddick Corporation Flexible Deferral Plan) beginning
effective October 1, 2005, computed by converting such combined amounts to the
appropriate annuity form pursuant to the actuarial equivalence assumptions
provided under Section 1.3 of the Pension Plan.  For purposes of computing the
Assumed Automatic Retirement Contribution Retirement Benefit, if the Participant
is younger than age 60 on such date, the value of such Subaccount is first
projected to age 60, using PBGC interest rates for deferred annuities in effect
on the Participant’s Retirement date.

1.5       Assumed Pension Plan Retirement Benefit:  The actual annual retirement
benefit a Participant would receive at the later of age 60 or actual date of
Retirement (but not later than age 65), pursuant to the Pension Plan calculated
with the following assumptions:

(a)     A married Participant elects to receive the retirement benefit as a
joint and 75% annuity pursuant to Section 4.1(a)(1) of the Pension Plan.

(b)     A single Participant elects to receive the retirement benefit as a life
and 10 year certain annuity as provided in Section 4.1(a)(2) of the Pension
Plan.





3

--------------------------------------------------------------------------------

 



(c)     The service requirement for early retirement under the Pension Plan is
10 years.

(d)     The Offset Amount (e.g. the automatic retirement contribution amount
under the Harris Teeter Supermarkets, Inc. Retirement and Savings Plan and, on
and after January 1, 2016 the company automatic contribution amounts under The
Kroger Co. 401(k) Retirement Savings Account Plan) under the Pension Plan does
not apply.

(e)     For a Participant whose actual annual retirement benefit is calculated
by reference to the Prior Ruddick Plan Provisions because of the minimum
benefits provided under Section 3.2(b) or Section 3.3(b) of the Pension Plan,
the Prior Plan Minimum Benefit (under Section 4.05 of the Prior Ruddick Plan
Provisions), if any, is computed by converting the Prior Plan Account Balance
(as defined in the Prior Ruddick Plan Provisions) and Credited Interest (as
defined in the Prior Ruddick Plan Provisions) to the appropriate annuity form
using Pension Benefit Guaranty Corporation (“PBGC”) annuity rates in effect on
the Participant’s Retirement date. For purposes of computing the Prior Plan
Minimum Benefit, if the Participant is younger than age 60 on such date, the
amount of the Prior Plan Account Balance and Credited Interest is first
projected to age 60, using PBGC interest rates for deferred annuities in effect
on the Participant’s Retirement date.

(f)     For a Participant whose actual annual retirement benefit is calculated
by reference to the Prior A&E Plan provisions because of the minimum benefits
provided under Section 3.2(b) or Section 3.3(b) of the Pension Plan, the
Supplemental Retirement Benefit (under Article 11 of the Prior A&E Plan
Provisions), if any, due to Accumulated Contributions or a Profit Sharing
Account (each as described in Article 11 of the Prior A&E Plan Provisions) is
computed by converting the Accumulated Contributions or Profit Sharing Account
to the appropriate annuity form using PBGC immediate annuity rates in effect on
the Participant’s Retirement date. For purposes of computing the Supplemental
Retirement Benefit, if the Participant is younger than age 60 on such date, the
amount of the Accumulated Contributions or Profit Sharing Account is first
projected to age 60, using PBGC interest rates for deferred annuities in effect
on the Participant’s Retirement date.

1.6       Assumed Profit Sharing Retirement Benefit:  The annual retirement
benefit a Participant would receive under a profit sharing plan sponsored by the
Company or a Participating Company, including the A&E Profit Sharing Subaccount
of the Harris Teeter Supermarkets, Inc. Retirement and Savings Plan (but
excluding any other accounts or benefits under the Harris Teeter Supermarkets,
Inc. Retirement and Savings Plan), computed by converting such Subaccount to the
appropriate annuity form using PBGC immediate annuity rates in effect on the
Participant’s Retirement date.  For purposes of computing the Assumed Profit
Sharing Retirement Benefit, if the Participant is younger than age 60 on such
date, the value of the Account is first projected to age 60, using PBGC interest
rates for deferred annuities in effect on the Participant’s Retirement date.

1.7       Assumed Social Security Benefit:  The annual primary insurance amount
available to the Participant at age 65 under the Social Security Act as in
effect at the time of his Termination of Employment without regard to whether
such amount actually commences to be paid and without regard to any increase in
the Social Security base or benefit levels that may take effect after such date.
If a Participant incurs a Termination of Service before attaining age 65, the
Assumed Social





4

--------------------------------------------------------------------------------

 



Security Benefit will be determined as though the Participant had continued to
receive Earnings until age 65 at the same rate as in effect during the last
calendar year of employment. This Assumed Social Security Benefit will be
estimated using available Earnings up to 5 years with prior earnings estimated
based on a wage index derived from the Bureau of Labor Statistics compilation of
the average weekly earnings of manufacturing workers.

1.8       Beneficiary:  The beneficiary or beneficiaries designated by a
Participant pursuant to Article VIII to receive the benefits, if any, payable on
behalf of the Participant under the Plan after the death of such Participant who
is not survived by an Eligible Spouse and following the commencement of payment
of any of the retirement benefits under Article III, or, when there has been no
such designation or an invalid designation, the individual or entity, or the
individual or entities, who will receive such amount.

1.9       Board:  The Board of Directors of the Company.

1.10     Change in Control:  With respect to a Participant, a “change in
ownership,” a “change in effective control,” or a “change in the ownership of
substantial assets” of a corporation as described in Treasury Regulations
Section 1.409A-3(i)(5) (which events are collectively referred to herein as
“Change in Control events”).  Notwithstanding any provision herein to the
contrary, to qualify as a Change in Control, the occurrence of the Change in
Control event must be objectively determinable and any requirement that any
person, such as the Committee, certify the occurrence of a Change in Control
event must be strictly ministerial and not involve any discretionary
authority.  To constitute a Change in Control with respect to a Participant, the
Change in Control event must relate to (i) the corporation for which the
Participant is performing services at the time of the Change in Control; (ii)
the corporation that is liable for the payment of the deferred compensation; or
(iii) a corporation that is a majority shareholder of a corporation identified
in subparagraph (i) or (ii) above, or any corporation in a chain of corporations
in which each corporation is a majority shareholder of another corporation in
the chain, ending in a corporation identified in subparagraph (i) or (ii) above.

(a)     A “change in ownership” of a corporation occurs on the date that any one
person, or more than one person acting as a group, acquires ownership of stock
of the corporation that, together with stock held by such person or group,
constitutes more than 50 percent of the total fair market value or total voting
power of the stock of such corporation.  However, if any one person, or more
than one person acting as a group, is considered to own more than 50 percent of
the total fair market value or total voting power of the stock of a corporation,
the acquisition of additional stock by the same person or persons is not
considered to cause a change in ownership of the corporation (or to cause a
change in the effective control of the corporation (within the meaning of
paragraph (b) below)).

(b)     Notwithstanding that a corporation has not undergone a change in
ownership under paragraph (a) above, a “change in effective control” of a
corporation occurs on the date that either:

(i)     Any one person, or more than one person acting as a group, acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the corporation



5

--------------------------------------------------------------------------------

 





6

--------------------------------------------------------------------------------

 



possessing 30 percent or more of the total voting power of the stock of such
corporation; or

(ii)     A majority of members of the corporation’s board of directors is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of the corporation’s board of
directors prior to the date of the appointment or election.

For purposes of this paragraph (b), the term corporation refers solely to the
relevant corporation identified in the opening paragraph of this Section 1.10,
for which no other corporation is a majority shareholder.

(c)     A “change in the ownership of substantial assets” of a corporation
occurs on the date that any one person, or more than one person acting as a
group, acquires (or has acquired during the 12-month period ending on the date
of the most recent acquisition by such person or persons) assets from the
corporation that have a total gross fair market value equal to or more than 40
percent of the total gross fair market value of all of the assets of the
corporation immediately prior to such acquisition or acquisitions.  For this
purpose, gross fair market value means the value of the assets of the
corporation, or the value of the assets being disposed of, determined without
regard to any liabilities associated with such assets.

1.11     Code:  The Internal Revenue Code of 1986, as now in effect or as
hereafter amended; and, where the context requires, a reference to the Code
shall include a reference to any proposed or final treasury regulations or
similar guidance issued thereunder. All citations to sections of the Code or
regulations are to such sections as they may from time to time be amended or
renumbered.

1.12     Committee:  The “SERP Administrative Committee” appointed by the Board
of Directors of Harris Teeter Supermarkets, Inc. and responsible for
administering the Plan as provided for in Article VII.

1.13     Company:  Harris Teeter Supermarkets, Inc. (f/k/a Ruddick Corporation),
a North Carolina corporation, or any entity which succeeds to its rights and
obligations with respect to the Plan.

1.14     Credited Service:  With respect to a Participant, each Plan Year during
which the Participant completes at least 1,000 Hours of Service (as defined in
the Pension Plan).  In addition, periods of Total Disability commencing while
such Participant is employed by the Participating Company or an Affiliate also
shall be counted under the Plan in determining Credited Service.  If a
Participant is a party to a Change in Control and Severance Agreement between
the Company, or Affiliate, and the Participant, and the Participant’s employment
is terminated within twenty-four (24) months of a Change in Control other than
for cause, death, or disability or if a good reason termination occurs (as
provided and defined in such agreement), the Participant shall be credited with
additional years of Credited Service equal to the Change in Control multiple
(e.g. 2.0, 2.5, or 2.99) used to determine Participant’s Change in Control
benefit under such agreement.





7

--------------------------------------------------------------------------------

 



1.15     Deferred Retirement:  Termination of Employment, other than on account
of death, after the date the Participant attains Normal Retirement Age.

1.16     Deferred Retirement Benefit:  The retirement benefit calculated
pursuant to Section 3.1.

1.17     Disability Retirement:  With respect to a Participant who incurs a
Termination of Employment on account of Total Disability, the Participant shall
be deemed to have taken Disability Retirement on the date the Long-Term
Disability Benefit ceases to be available to the Participant, provided the
Participant’s Total Disability continues until Normal Retirement Age.

1.18     Disability Retirement Benefit:  The retirement benefit calculated
pursuant to Section 3.3.

1.19     Early Retirement:  Termination of Employment, other than on account of
death, after attaining age 55 (but prior to attaining Normal Retirement Age) and
completing 10 years of Credited Service.

1.20     Early Retirement Benefit:  The retirement benefit calculated pursuant
to Section 3.2.

1.21     Earnings:  With respect to a Participant, annual cash compensation
actually paid by the Participating Company or an Affiliate to the Participant
for Service as reported or reportable on IRS Form W-2 for Federal income tax
purposes (or similar form required for such purpose) on a calendar year basis,
plus the amount, if any, of compensation which, but for the Participant’s
election to defer the receipt thereof pursuant to Section 125, 132(f)(4) or
401(k) of the Code or any other plan of deferred compensation (including,
without, limitation, the Harris Teeter Supermarkets, Inc. Flexible Deferral Plan
(f/k/a the Ruddick Corporation Flexible Deferral Plan (the “FDP”)), would have
been reflected on Form W-2; however, such earnings shall exclude all
distributions made by the FDP.  The foregoing notwithstanding, Earnings shall
not include: (i) any sums paid by a Participating Company or Affiliate as
payment for or reimbursement of any expenses including relocation, foreign
housing and travel expenses, regardless of whether such sums are taxable income
to the Participant, (ii) payment for premiums or similar fees or expenses
related to any life insurance plan or program, (iii) tax gross up payments and
payment of foreign taxes, (iv) amounts of a Profit Sharing Award under the
American & Efird, Inc. Employees' Profit Sharing Plan actually paid to or
deferred by an Employee, (v) amounts realized from the exercise of  a
non-qualified stock option, from the sale, exchange or other disposition of
stock acquired under a qualified stock option, when restricted stock (or
property) held by the Participant becomes freely transferable or is no longer
subject to a substantial risk of forfeiture, or from dividends paid on
restricted stock prior to vesting that are otherwise reportable as wages, and
(vi) any severance paid after the Participant’s employment with the
Participating Employers or Affiliates ends or separation pay pursuant to a
separation agreement.  Notwithstanding the above, if the bonus payable to the
Company’s Chief Executive Officer and Chief Financial Officer under the
Executive Officer Incentive Bonus Plan is paid during the calendar year ending
on December 31, 2014, such amounts shall be added to and deemed to be Earnings
for the calendar year ending on December 31, 2013.





8

--------------------------------------------------------------------------------

 



1.22     Effective Date:  The original effective date of the Plan is October 1,
1983. The Effective Date of the Plan, as amended and restated herein, is January
1, 2016.

1.23     Employee:  A person who is a common-law employee of the Participating
Company or an Affiliate.

1.24     Eligible Spouse:  The spouse of a Participant who is legally married
(as determined by the Committee) on the date which payments from this Plan to
the Participant begin or immediately before the Participant’s death.

1.25     ERISA:  The Employee Retirement Income Security Act of 1974, as now in
effect or as hereafter amended. All citations to sections of ERISA are to such
sections as they may from time to time be amended or renumbered.

1.26     Final Average Earnings:  As of the Participant’s Termination of
Employment, the Participant’s average annual Earnings during the highest 3
calendar years out of the last ten calendar years preceding such Termination of
Employment; provided, however, if a Participant is at least age sixty (60) and
employed by American & Efird, Inc. at the time of the Participant’s Termination
of Employment, Final Average Earnings shall mean the Participant’s average
annual earnings during the Participant’s highest 3 calendar years during which
the Participant was employed by American & Efird, Inc. or an Affiliate.  If the
Participant does not have 3 calendar years of Earnings, then Final Average
Earnings shall mean the Participant’s average annual Earnings. Provided,
however, the Participant’s Earnings shall be considered to have continued during
a period of Total Disability commencing while such participant is an Employee at
the rate of such Participant’s Earnings in effect during the calendar year next
preceding commencement of such Total Disability.

Notwithstanding the above, for Participants who were employed by American &
Efird LLC immediately prior to the Closing Date, the determination of Final
Average Earnings shall consider annualized Earnings amounts paid to such
Participants for the 2011 calendar year.  Such annualized Earnings amount shall
be determined by adding the actual Earnings paid to a Participant during the
portion of the 2011 calendar year ending on the Closing Date plus a deemed
amount of continued base salary (assuming no salary reduction or salary deferral
contributions) for the period from the Closing Date through December 31, 2011,
and subtracting the amount of the Participant’s 2012 incentive bonus paid prior
to the Closing Date.

1.27     Long-Term Disability Benefit:  Any disability benefits available to a
Participant pursuant to the long-term disability plan of the Participating
Company or an Affiliate.

1.28     Normal Retirement:  Termination of Employment, other than on account of
death, on the date the Participant attains Normal Retirement Age.

1.29     Normal Retirement Age:   Age 60.

1.30     Normal Retirement Benefit:  The retirement benefit calculated pursuant
to Section 3.1.





9

--------------------------------------------------------------------------------

 



1.31     Participant:  As of any date, any individual who commenced
participation in the Plan as provided in Article II and who is either (i) an
Employee, (ii) a former Employee who is eligible for a benefit under the Plan,
or (iii) a former Employee whose employment terminated on account of Total
Disability and who may later become eligible for a benefit under the Plan.

1.32     Participating Company:  The Company, or an Affiliate which, by action
of its board of directors or equivalent governing body and with the written
consent of the Board, has adopted the Plan; provided that the Board may, subject
to the foregoing proviso, waive the requirement that such board of directors or
equivalent governing body effect such adoption. By its adoption of or
participation in the Plan, a Participating Company shall be deemed to appoint
the Company its exclusive agent to exercise on its behalf all of the power and
authority conferred by the Plan upon the Company and accept the delegation to
the Committee of all the power and authority conferred upon it by the Plan. The
authority of the Company to act as such agent shall continue until the Plan is
terminated as to the Participating Company. The term “Participating Company”
shall be construed as if the Plan were solely the Plan of such Participating
Company, unless the context plainly requires otherwise.

1.33     Pension Plan:  The “Harris Teeter Supermarkets, Inc. Employees’ Pension
Plan” (f/k/a the “Ruddick Corporation Employees’ Pension Plan,” as amended and
restated effective October 1, 2005, and as it may be amended from time to time
hereafter.

1.34     Plan: The Harris Teeter Supermarkets, Inc. Supplemental Executive
Retirement Plan (f/k/a the Ruddick Supplemental Executive Retirement Plan) as
contained herein and as it may be amended from time to time hereafter.

1.35     Plan Administrator or Administrator:  The Committee.

1.36     Plan Year:  The 12 consecutive month period commencing October 1 and
ending on the next September 30.

1.37     Prior A&E Plan Provisions: The provisions set forth in the document
entitled “American & Efird Mills, Inc. Employees’ Pension Plan,” effective
September 30, 1986, and the amendment adopted August 14, 1987, which provisions
were in effect immediately prior to the effective date of the merger of such
plan into the Pension Plan.

1.38     Prior Ruddick Plan Provisions:  The provisions set forth in the
document entitled “Retirement Plan for Employees of Ruddick Corporation,”
effective September 30, 1986, and the amendment adopted February 19, 1988, which
provisions were in effect immediately prior to the effective date of the merger
of such plan into the Pension Plan.

1.39     Retirement: A Participant’s Normal Retirement, Early Retirement,
Deferred Retirement or Disability Retirement. The term “Retire” means the act of
taking Retirement.

1.40     Service: Employment with the Company or any Affiliate; provided,
however, that Service does not include periods of employment with an Affiliate
rendered prior to the date the Affiliate became an Affiliate. Service includes
periods of employment with a predecessor employer. Service may also include any
period of a Participant’s prior employment by any  





10

--------------------------------------------------------------------------------

 



organization upon such terms and conditions as the Board may approve.
Notwithstanding any provision in the Plan to the contrary, periods of Total
Disability constitute Service.

1.41     Severance: Termination of Employment other than on account of
Retirement, death or Total Disability. With respect to a Participant whose
employment with the Participating Company or an Affiliate terminates on account
of Total Disability, Severance shall occur if and when the Total Disability
ceases prior to Disability Retirement and the Participant does not return to the
employment of the Participating Company or an Affiliate.

1.42     Standard Form of Benefit: The method for payment of benefits commencing
pursuant to Article III (Retirement Benefits) shall be as follows:

(a)     For a Participant who has an Eligible Spouse on the date on which the
payments from the Plan are to begin, payable monthly during the Participant’s
lifetime, with an automatic 75% survivor benefit payable monthly to the
Participant’s surviving Eligible Spouse for his or her lifetime. However, if the
Participant’s Eligible Spouse is more than 10 years younger than the
Participant, the monthly income payable to the Participant (and, consequently,
the monthly income payable to the surviving Eligible Spouse) will be reduced
actuarially using the actuarial assumptions under the Pension Plan and assuming
that the Eligible Spouse is 10 years older than such Eligible Spouse’s actual
age, so that the retirement benefit and the survivor benefit for the Eligible
Spouse, when considered together, is the actuarial equivalent of the retirement
benefit and the survivor benefit for the Eligible Spouse which would have been
payable had the Eligible Spouse been the same age as the Participant. Benefits
payable to an Eligible Spouse shall commence within 60 days of the Participant’s
death.

(b)     For a Participant who does not have an Eligible Spouse on the date on
which the payments from the Plan are to begin, payable monthly during the
Participant’s lifetime or for a 10-year certain period, if longer. Benefits
payable following the death of such a Participant shall commence to such
Participant’s Beneficiary within 60 days of the Participant’s death.

1.43     Termination of Employment:  The termination of employment of the
Participant with the Participating Company and all of its Affiliates that are
considered a single employer within the meaning of Code Sections 414(b) and
414(c), provided that the language “at least 50 percent” is used instead of “at
least 80 percent” each place it appears in applying Code Sections 1563(a)(1),
(2) and (3) for purposes of determining a controlled group of corporations under
Code Section 414(b), and in applying Treasury Regulation Section 1.414(c)-2 for
purposes of determining trades or businesses (whether or not incorporated) that
are under common control for purposes of Code Section 414(c).  Whether a
Termination of Employment has occurred is determined based on whether the facts
and circumstances indicate that the employer and the Participant reasonably
anticipated that no further services would be performed after a certain date or
that the level of bona fide services the Participant would perform after such
date (whether as an employee or as an independent contractor) would permanently
decrease to no more than 20 percent of the average level of bona fide services
performed (whether as an employee or an independent contractor) over the

11

--------------------------------------------------------------------------------

 



immediately preceding 36-month period (or the full period of services to the
employer if the Participant has been providing services to the employer less
than 36 months).





12

--------------------------------------------------------------------------------

 



Temporary absences from employment while the Participant is on military leave,
sick leave, or other bona fide leave of absence will not be considered a
Termination of Employment if the period of such leave does not exceed six
months, or if longer, so long as the Participant’s right to reemployment with
the Participating Company is provided either by statute or by
contract.  However, if the period of leave exceeds six months and the
Participant’s right to reemployment is not provided either by statute or by
contract, a Termination of Employment is deemed to occur on the first day
immediately following such six-month period.  Notwithstanding the foregoing,
where a leave of absence is due to any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than six months, and where such impairment
causes the Participant to be unable to perform the duties of his or her position
of employment or any substantially similar position of employment, a 29-month
period of absence may be substituted for such six-month period.

1.44     Total Disability:   Any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months which results in (i) the
Participant being unable to engage in any substantial gainful activity or (ii)
the Participant receiving income replacement benefits for a period of not less
than 3 months under an accident and health plan covering employees of the
Participating Company or an Affiliate.  In addition, the Participant will be
deemed Totally Disabled if determined to be totally disabled by the Social
Security Administration.  In the event that a Participant is not determined to
be Totally Disabled by the Social Security Administration as provided in the
preceding sentence, the Committee, in its sole discretion, shall determine
whether such Participant has suffered a Total Disability or is Totally
Disabled.  In making such determination, the Committee shall apply the
definitions and criteria set forth in the first sentence of this Section and, if
consistent with such criteria, may require such medical proof as it deems
necessary, including the certificate of one or more licensed physicians selected
by the Committee; the decision of the Committee as to Total Disability shall be
final and binding.  “Totally Disabled” means being under a Total Disability.

ARTICLE II.

ELIGIBILITY AND PARTICIPATION

2.1       Eligibility.  An Employee (a) who is a member of the Participating
Company’s or an Affiliate’s “select group of management or highly compensated
employees”, as defined in Sections 201(2), 301(a)(3) and 401(a) of ERISA, as
amended, and (b) whom the Committee designates, shall become a Participant in
the Plan.

2.2       Participation.  An Employee who is eligible to become a Participant
shall become a Participant on a date determined by the Committee in its
discretion. The Committee shall notify in writing an eligible Employee of such
Employee’s commencement of participation in the Plan and the resulting benefits.
Each Employee participating in the Plan prior to the Effective Date of this
amendment and restatement shall continue participation in the plan as of such
date.

2.3       Duration of Participation.  A Participant shall continue to be a
Participant until the later of the Participant’s Termination of Employment, the
Participant’s Severance, or the date the Participant is no longer entitled to a
benefit under this Plan; provided, however, the Committee shall have the
discretionary power and authority to remove a Participant from active
participation in the Plan at any time.





13

--------------------------------------------------------------------------------

 



ARTICLE III.

RETIREMENT BENEFITS

3.1       Normal or Deferred Retirement Benefit.

(a)     Eligibility.  Upon a Participant’s Normal or Deferred Retirement the
Company shall pay the Participant the “Normal or Deferred Retirement Benefit”
described in this Section 3.1.

(b)     Commencement and Method.  Payment of the Normal or Deferred Retirement
Benefit shall be made in the Standard Form of Benefit and shall begin on the
first day of the month that is six months following the Participant’s Normal or
Deferred Retirement.  The initial payment shall include a balloon payment equal
to six monthly payments plus interest at the rate of seven percent (7%) per
annum on each monthly payment.

(c)     Amount.  The amount of each monthly payment of the Normal or Deferred
Retirement Benefit shall equal one-twelfth of the Participant’s Accrued SERP
Benefit. No additional benefits shall accrue under this Plan after a Participant
attains age 65.

Notwithstanding the above, for Participants who were employed by American &
Efird LLC immediately prior to the Closing Date, the amount of any such
Participant’s Normal or Deferred Retirement Benefit shall be based upon the
Accrued SERP Benefit as of the Closing Date.

3.2       Early Retirement Benefit.

(a)     Eligibility.  Upon a Participant’s Early Retirement the Company shall
pay the Participant the “Early Retirement Benefit” described in this Section
3.2.

(b)     Commencement and Method.  Payment of the Early Retirement Benefit shall
be made in the Standard Form of Benefit and shall begin on the first day of the
month that is six months following the Participant’s Early Retirement.  The
initial payment shall include a balloon payment equal to six monthly payments
plus interest at the rate of seven percent (7%) per annum on each monthly
payment.  Notwithstanding the preceding, a Participant may elect to delay
payment of his Early Retirement Benefit by submitting an election to the
Committee, provided that (i) any such election must be made at least 12 months
before the Participant’s Early Retirement and (ii) the payment of such Early
Retirement Benefit will be further delayed to a date that is 5 years from the
date the first payment of the Early Retirement Benefit would otherwise have
commenced.

(c)     Amount. The amount of each monthly payment of the Early Retirement
Benefit shall equal one-twelfth of the Participant’s Accrued SERP Benefit. If
payment of the Early Retirement Benefit commences prior to the Participant’s
attainment of Normal Retirement Age, the Early Retirement Benefit shall equal
one-twelfth of the Participant’s Accrued SERP Benefit reduced by .4167 percent
for each month (5 percent annually) by which payment begins before the first
month following the month in which the Participant will attain Normal Retirement
Age.





14

--------------------------------------------------------------------------------

 



Notwithstanding the above, for Participants who were employed by American &
Efird LLC immediately prior to the Closing Date, the amount of any such
Participant’s Early Retirement Benefit shall be based upon the Accrued SERP
Benefit as of the Closing Date.

3.3       Disability Retirement Benefit.

(a)       Eligibility.  Upon a Participant’s Disability Retirement the Company
shall pay the Participant the “Disability Retirement Benefit” described in this
Section 3.3.

(b)       Commencement and Method. Payment of the Disability Retirement Benefit
shall be made in the Standard Form of Benefit and shall begin in the first month
following the participant’s Disability Retirement.

(c)       Amount.  The amount of each monthly payment of the Disability
Retirement Benefit shall equal one-twelfth of the Participant’s Accrued SERP
Benefit.

Notwithstanding the above, for Participants who were employed by American &
Efird LLC immediately prior to the Closing Date, the amount of any such
Participant’s Disability Retirement Benefit shall be based upon the Accrued SERP
Benefit as of the Closing Date.

3.4       Death Prior to Benefit Commencement.  If a married Participant dies
following eligibility to Retire, whether or not the Participant had actually
Retired, and prior to commencement of payment of the retirement benefit under
this Article III, the Eligible Spouse’s benefit is a monthly amount equal to 75
percent of the deceased Participant’s Early, Normal, Deferred or Disability
Retirement Benefit if the Participant had retired or, if the Participant had not
yet retired, 75 percent of such Early, Normal, Deferred or Disability Retirement
Benefit calculated as if such Participant had retired at the Participant’s date
of death, payable monthly to the Eligible Spouse during his or her lifetime.
Benefits payable to an Eligible Spouse shall commence within 60 days of the
participant’s death. If a Participant is not survived by an Eligible Spouse upon
death following eligibility to Retire, whether or not the Participant had
actually Retired, and prior to commencement of payment of the retirement benefit
under this Article III, then no benefit shall be payable on behalf of such
Participant.

Notwithstanding the above, for Participants who were employed by American &
Efird LLC immediately prior to the Closing Date, the amount of benefit under
this Section 3.4 shall be frozen as of the Closing Date and shall be based upon
the Accrued SERP Benefit of the deceased Participant as of the Closing Date.

3.5       Reemployment.  If a Retired Participant again becomes an Employee, the
Participant’s Retirement benefit payments payable after the date of reemployment
shall continue unaffected by such reemployment and the Retired Participant shall
not be eligible to accrue any additional benefit under this Plan.

3.6       Change in Control.  Notwithstanding any provision in the Plan to the
contrary and subject to Article X below, with regard to each Participant who is
an Employee at the time of a Change in Control, if the Plan is not terminated
pursuant to Section 10.1, the Participant’s Accrued



15

--------------------------------------------------------------------------------

 





16

--------------------------------------------------------------------------------

 



SERP Benefit shall become nonforfeitable and shall be paid in accordance with
this Article III or Article IV, if applicable, and shall not be subject to the
early payment reduction of the monthly amount of such Accrued SERP Benefit when
payment commences prior to such Participant’s Normal Retirement Age.

ARTICLE IV.

PRE-RETIREMENT DEATH BENEFIT

4.1       Eligibility.  Subject to Section 3.4, if a Participant’s death occurs
(a) (i) while the Participant is an Employee of the Participating Company or an
Affiliate, and (ii) after such Participant has been a Participant for at least 5
years, or (b) while Totally Disabled but prior to Disability Retirement, and the
Participant is survived by an Eligible Spouse, the Company shall pay the
Participant’s Eligible Spouse for his or her lifetime the “Pre-Retirement Death
Benefit” described in this Article IV.

4.2       Commencement and Method.  Payment of the Pre-Retirement Death Benefit
shall be made in monthly payments and shall begin in the first month following
the month of the Participant’s death and in any event within 60 days of the
Participant’s death.

4.3       Amount.  Each monthly payment of the Pre-Retirement Death Benefit
shall equal the product of (a) 75 percent of the deceased Participant’s Early
Retirement Benefit (described in Section 3.2(c)), calculated assuming the
Participant remained employed by the Participating Company or Affiliate at the
same level of Earnings in effect at the time of death until age 55 and had then
died and (b) a fraction the numerator of which is the Participant’s Credited
Service at the date of death and the denominator of which is the Credited
Service the Participant would have had if he or she had remained employed by the
Participating Company or Affiliate until attaining age 55.

Notwithstanding the above, for Participants who were employed by American &
Efird LLC immediately prior to the Closing Date, the amount of the benefit, if
any, under this Section 4.3 shall be frozen as of the Closing Date and shall be
based upon the Accrued SERP Benefit of the deceased Participant as of the
Closing Date.

ARTICLE V.

SEVERANCE BENEFIT

No benefits are payable under this Plan upon a Participant’s Severance. If a
Participant who has a Severance again becomes an Employee, such former
Participant shall not again become a Participant unless the Committee, in the
exercise of its discretion, notifies the former Participant in writing that the
former Participant is again eligible to participate in the Plan pursuant to
Article II.

ARTICLE VI.

CONDITION

Notwithstanding any provision in this Plan to the contrary, if a Participant
dies as a result of suicide within 24 months after such Participant’s
commencement of participation in the Plan, the participant’s benefits shall be
forfeited and no benefit shall be paid to the Participant’s Eligible Spouse.



17

--------------------------------------------------------------------------------

 





18

--------------------------------------------------------------------------------

 



ARTICLE VII.

ADMINISTRATION OF THE PLAN

7.1       Powers and Duties of the Committee.  The Committee shall have general
responsibility for the administration of the Plan (including but not limited to
complying with reporting and disclosure requirements, and establishing and
maintaining Plan records). In the exercise of its sole and absolute discretion,
the Committee shall interpret the Plan’s provisions and determine the
eligibility of individuals for benefits.

7.2       Agents.  The Committee may engage such legal counsel, certified public
accountants and other advisers and service providers, who may be advisers or
service providers for the participating Company or an Affiliate, and make use of
such agents and clerical or other personnel, as it shall require or may deem
advisable for purposes of the Plan. The Committee may rely upon the written
opinion of any legal counsel or accountants engaged by the Committee, and may
delegate to any such agent, or to any subcommittee or member of the Committee
its authority to perform any act hereunder, including, without limitation, those
matters involving the exercise of discretion, provided that such delegation
shall be subject to revocation at any time at the discretion of the Committee.

7.3       Reports to Board.  The Committee shall report to the Board, or to a
committee of the Board designated for that purpose, as frequently as the Board
or such committee shall specify, with regard to the matters for which the
Committee is responsible under the Plan.

7.4       Structure of Committee.  The Committee shall consist of two or more
members, each of whom shall be appointed by, shall remain in office at the will
of, and may be removed, with or without cause, by the Board. Any member of the
Committee may resign at any time. The Committee shall select one of its members
as a Chairman. The Committee shall appoint a Secretary to keep minutes of its
meetings and the Secretary may or may not be a member of the Committee. No
member of the Committee shall be entitled to act on or decide any matter
relating solely to such member or any of such member’s rights or benefits under
the Plan. In the event the Committee is unable to act in any matter by reason of
the foregoing restriction, the Board shall act on such matter. The members of
the Committee shall not receive any special compensation for serving in the
capacities as members of the Committee but shall be reimbursed for any
reasonable expenses incurred in connection therewith. Except as otherwise
required by ERISA, no bond or other security shall be required of the Committee
or any member thereof in any jurisdiction. Any member of the Committee, any
subcommittee or agent to whom the Committee delegates any authority, and any
other person or group of persons, may serve in more than one fiduciary capacity
with respect to the Plan.

7.5       Adoption of Procedures of Committee.  The Committee shall establish
its own procedures and the time and place for its meetings, and provide for the
keeping of minutes of all meetings. Any action of the Committee may be taken
upon a unanimous vote of the members of the Committee at a meeting. The
Committee may also act without meeting by unanimous written consent.

7.6       Instructions for Payments.  All requests of or directions to the
Company for payment or disbursement shall be signed by a member of the Committee
or such other person or



19

--------------------------------------------------------------------------------

 





20

--------------------------------------------------------------------------------

 



persons as the Committee may from time to time designate in writing. This person
shall cause to be kept full and accurate accounts of payments and disbursements
under the Plan.

7.7       Claims for Benefits.

(a)     Any Participant or beneficiary of a deceased Participant (such
Participant or beneficiary being referred to below as a “Claimant”) may deliver
to the Committee a written claim for a determination with respect to the amounts
distributable to such Claimant from the Plan.  The claim must state with
particularity the determination desired by the Claimant.

(b)     The Committee shall notify any person or entity that makes a claim
against the Plan in writing, within 90 days of Claimant’s written application
for benefits, of his or her eligibility or noneligibility for benefits under the
Plan.  If the Committee determines that the Claimant is not eligible for
benefits or full benefits, the notice shall set forth (1) the specific reasons
for such denial, (2) a specific reference to the provisions of the Plan on which
the denial is based, (3) a description of any additional information or material
necessary for the Claimant to perfect his or her claim, and a description of why
it is needed, and (4) an explanation of the Plan’s claims review procedure and
other appropriate information as to the steps to be taken if the Claimant wishes
to have the claim reviewed.  If the Committee determines that there are special
circumstances requiring additional time to make a decision, the Committee shall
notify the Claimant of the special circumstances and the date by which a
decision is expected to be made, and may extend the time for up to an additional
90 days.

(c)     If the Claimant is determined by the Committee not to be eligible for
benefits, or if the Claimant believes that he or she is entitled to greater or
different benefits, the Claimant shall have the opportunity to have such claim
reviewed by the Committee by filing a petition for review with the Committee
within 60 days after receipt of the notice issued by the Committee.  Said
petition shall state the specific reasons which the Claimant believes entitle
him or her to benefits or to greater or different benefits.  Within 60 days
after receipt by the Committee of the petition, the Committee shall afford the
Claimant (and counsel, if any) an opportunity to present his or her position to
the Committee verbally or in writing.  Claimant (or counsel) shall have the
opportunity to submit written comments, documents, records, and other
information relating to the claim for benefits, and shall be provided, upon
request and free of charge, reasonable access to, and copies of, all documents,
records, and other information relevant to the Claimant’s claim.  The review
shall take into account all comments, documents, records, and other information
submitted by the Claimant relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit
determination.  The Committee shall notify the Claimant of its decision in
writing within the 60-day period, stating specifically the basis of its
decision, written in a manner calculated to be understood by the Claimant and
the specific provisions of the Plan on which the decision is based.  If, because
of the need for a hearing, the 60-day period is not sufficient, the decision may
be deferred for up to another 60 days at the election of the Committee, but
notice of this deferral shall be given to the Claimant.





21

--------------------------------------------------------------------------------

 



(d)     If a claim for benefits under the Plan is contingent on a determination
by the Committee (or its designee) that the Participant suffers from a Total
Disability, the Claimant shall receive a written response to the initial claim
from the Committee within 45 days, rather than 90 days.  If special
circumstances require an extension, the Committee shall notify the Claimant
within the 45-day processing period that additional time is needed.  If the
Committee requests additional information so it can process the claim, the
Claimant will have at least 45 days in which to provide the
information.  Otherwise, the initial extension cannot exceed 30 days.  If
circumstances require further extension, the Committee will again notify the
Claimant, this time before the end of the initial 30-day extension.  The notice
will state the date a decision can be expected.  In no event will a decision be
postponed beyond an additional 30 days after the end of the first 30-day
extension.  The Claimant may request a review of the Committee’s decision
regarding the Disability claim within 180 days, rather than 60 days.  The review
must be conducted by a fiduciary different from the fiduciary who originally
denied the claim, and the fiduciary also cannot be subordinate to the fiduciary
who originally denied the claim.  If the original denial of the claim was based
on a medical judgment, the reviewing fiduciary must consult with an appropriate
health care professional who was not consulted on the original claim and who is
not subordinate to someone who was  The review must identify the medical or
vocational experts consulted on the original claim.  The Claimant may request,
in writing, a list of those medical or vocational experts.  The Claimant will
receive notice of the reviewing fiduciary’s final decision regarding the Total
Disability claim within 45 days, rather than 60 days, of the request for review.

(e)     For all purposes under the Plan, such decisions on claims (where no
review is requested) and decisions on review (where review is requested) shall
be final, binding and conclusive on all interested parties as to participation
and benefit eligibility, the Employee’s or former Employee’s Final Average
Earnings, Credited Service and as to any other matter of fact or interpretation
relating to the Plan.

(f)     A Claimant’s compliance with the foregoing provisions of this Section
7.7 is a mandatory prerequisite to a Claimant’s right to commence any legal
action with respect to any claim for benefits under this Plan.

7.8       Hold Harmless.  To the maximum extent permitted by law, no member of
the Committee shall be personally liable by reason of any contract or other
instrument executed by such member or on such member’s behalf in such member’s
capacity as a member of the Committee nor for any mistake of judgment made in
good faith, and the Company and the Participating Company shall indemnify and
hold harmless, directly from its own assets (including the proceeds of any
insurance policy the premiums of which are paid from the Company’s or a
Participating Company’s own assets), each member of the Committee and each other
officer, employee, or director of the Company, a Participating Company or an
Affiliate to whom any duty or power relating to the administration or
interpretation of the Plan against any cost or expense (including counsel fees)
or liability (including any sum paid in settlement of a claim with the approval
of the Company and the Participating Company) arising out of any act or omission
to act in connection with the Plan unless arising out of such person’s own fraud
or bad faith.





22

--------------------------------------------------------------------------------

 



7.9       Service of Process.  The Secretary of the Company or such other person
designated by the Board shall be the agent for service of process under the
Plan.

ARTICLE VIII.

DESIGNATION OF BENEFICIARIES

8.1       Beneficiary Designation.  Every Participant shall file with the
Administrator a written designation of one or more persons as the Beneficiary
who shall be entitled to receive the amount, if any, payable under the Plan upon
such Participant’s death without being survived by an Eligible Spouse and
following the commencement of payment of any of the retirement benefits under
Article III. A Participant may from time to time revoke or change such
Participant’s Beneficiary designation without the consent of any prior
Beneficiary by filing a new designation with the Administrator. The last such
designation received by the Administrator shall be controlling; provided,
however, that no designation, or change or revocation thereof, shall be
effective unless received by the Administrator prior to the Participant’s death,
and in no event shall it be effective as of a date prior to such receipt. All
decisions of the Administrator concerning the effectiveness of any Beneficiary
designation, and the identity of any Beneficiary, shall be final. If a
Beneficiary shall die after the death of the Participant and prior to receiving
the distribution that would have been made to such Beneficiary had such
Beneficiary’s death not occurred, and no alternate Beneficiary has been
designated, then for the purposes of the Plan the distribution that would have
been received by such Beneficiary shall be made to the Beneficiary’s estate.

8.2       Failure to Designate Beneficiary.  If no Beneficiary designation is in
effect at the time of a Participant’s death without being survived by an
Eligible Spouse and following the commencement of payment of any of the
retirement benefits under Article III, the payment of the amount, if any,
payable under the Plan upon such Participant’s death shall be made to the
Participant’s estate. If the Administrator is in doubt as to the right of any
person to receive such amount, the Committee may direct the Company to withhold
payment, without liability for any interest thereon, until the rights thereto
are determined, or the Committee may direct the Company to pay such amount into
any court of appropriate jurisdiction, and such payment shall be a complete
discharge of the liability of the Company therefor.

ARTICLE IX.

WITHDRAWAL OF PARTICIPATING COMPANY

9.1       Withdrawal of Participating Company.  The Participating Company (other
than the Company) may withdraw from participation in the Plan by giving the
Board prior written notice approved by resolution by its board of directors or
similar governing body specifying a withdrawal date, which shall be the last day
of a month at least 30 days subsequent to the date on which notice is received
by the Board.  The Participating Company shall withdraw from participation in
the Plan if and when it ceases to be either a division of the Company or an
Affiliate. The Board may require the Participating Company to withdraw from the
Plan as of any withdrawal date the Board specifies.

9.2       Effect of Withdrawal.  The Participating Company’s withdrawal from the
Plan shall not in any way reduce or otherwise affect benefits accrued and vested
as of the date of withdrawal. With respect to former Employees, “accrued and
vested benefits” are benefits to which





23

--------------------------------------------------------------------------------

 



the former Employees are entitled as of the date of withdrawal. With respect to
Employees, “accrued and vested benefits” are the benefits to which the Employees
would be entitled if their employment terminated (other than on account of death
or Total Disability) as of the date of withdrawal.

Withdrawal from the Plan by any Participating Company shall not in any way
affect any other Participating Company’s participation in the Plan.

ARTICLE X.

AMENDMENT OR TERMINATION OF THE PLAN

10.1     Right to Amend or Terminate Plan.

(a)     The Board reserves the right at any time to amend or terminate the Plan,
in whole or in part, and for any reason and without the consent of any
Participating Company, Participant or Eligible Spouse. Each Participating
Company by its participation in the Plan shall be deemed to have delegated this
authority to the Board.

(b)     The Committee may adopt any ministerial and nonsubstantive amendment
which may be necessary or appropriate to facilitate the administration,
management and interpretation of the Plan, provided the amendment does not
materially affect the currently estimated cost to the Participating Companies of
maintaining the Plan. Each Participating Company by its participation in the
Plan shall be deemed to have delegated this authority to the Committee.

(c)     If the Plan is terminated, each Participant will become entitled to
payment of his accrued and vested benefits if and to the extent permitted under
Code Section 409A and the regulations thereunder.  Accordingly, payment of a
Participant’s accrued and vested benefits may be made in a lump sum in
accordance with one of the following:

(i)     the termination of the Plan within twelve (12) months of a corporate
dissolution taxed under Code Section 331 or with the approval of a bankruptcy
court pursuant to 11 U.S.C. §503(b)(1)(A), as provided in Treasury Regulation
Section 1.409A-3(j)(4)(ix)(A); or

(ii)    within the thirty (30) days preceding or the twelve (12) months
following a Change in Control, provided that all substantially similar
arrangements are also terminated, as provided in Treasury Regulations Section
1.409A-3(j)(4)(ix)(B); or

(iii)   the termination of the Plan, provided that the termination does not
occur proximate to a downturn in the financial health of the Participating
Company, if all arrangements that would be aggregated with the Plan under
Treasury Regulation Section 1.409A-1(c) are terminated, no payments other than
payments that would be payable under the terms of the Plan if the termination
had not occurred are made within twelve (12) months of the Plan termination, all
payments are made within twenty-four (24) months of the Plan termination, and no
new arrangement that would be aggregated with the Plan under Treasury Regulation





24

--------------------------------------------------------------------------------

 



Section 1.409A-1(c) is adopted within three (3) years following the Plan
termination, as provided in Treasury Regulation Section 1.409A-3(j)(4)(ix)(C);
or

(iv)   such other events and conditions as the IRS may prescribe in generally
applicable published guidance under Code Section 409A.

(d)     In no event shall an amendment or termination reduce or otherwise affect
benefits accrued and vested as of the date of an amendment or termination. With
respect to former Employees, “accrued and vested benefits” are benefits to which
the former Employees are entitled as of the date of an amendment or termination.
With respect to Employees, “accrued and vested benefits” are the benefits to
which the Employees would be entitled if their employment terminated (other than
on account of death or Total Disability) as of the date of an amendment or
termination.

10.2     Notice.  Notice of any amendment or termination of the Plan shall be
given by the Board or the Committee, whichever adopts the amendment, to the
other and all Participating Companies.

ARTICLE XI.

GENERAL PROVISIONS AND LIMITATIONS

11.1     No Right to Continued Employment.  Nothing contained in the Plan shall
give any Employee the right to be retained in the employment of the
Participating Company or Affiliate or affect the right of any such employer to
dismiss any Employee.  The adoption and maintenance of the Plan shall not
constitute a contract between the Company or any Participating Company and
Employee or consideration for, or an inducement to or condition of, the
employment of any Employee.

11.2     Payment on Behalf of Payee.  If the Committee shall find that any
person to whom any amount is payable under the Plan is unable to care for such
person’s affairs because of illness or accident, or is a minor, or has died,
then any payment due such person or such person’s estate (unless a prior claim
therefor has been made by a duly appointed legal representative) may, if the
Committee so elects, be paid to such person’s spouse, a child, a relative, an
institution maintaining or having custody of such person, or any other person
deemed by the Committee to be a proper recipient on behalf of such person
otherwise entitled to payment. Any such payment shall be a complete discharge of
the liability of the Plan and the Company therefor.

11.3     Nonalienation.  No interest, expectancy, benefit, payment, claim or
right of any Participant or Eligible Spouse under the Plan shall be (i) subject
in any manner to any claims of any creditor of the Participant or Eligible
Spouse, (ii) subject to the debts, contracts, liabilities or torts of the
Participant or Eligible Spouse or (iii) subject to alienation by anticipation,
sale, transfer, assignment, bankruptcy, pledge, attachment, charge or
encumbrance of any kind. If any person shall attempt to take any action contrary
to this Section, such action shall be null and void and of no effect, and the
Committee and the Company shall disregard such action and shall not in any
manner be bound thereby and shall suffer no liability on account of its
disregard thereof. If the Participant, Eligible Spouse or any other beneficiary
hereunder shall become bankrupt, or attempt to anticipate, alienate, sell,
assign, pledge, encumber, or charge any right hereunder, then such right or
benefit



25

--------------------------------------------------------------------------------

 





26

--------------------------------------------------------------------------------

 



shall, in the discretion of the Committee, cease and terminate, and in such
event, the Committee may hold or apply the same or any part thereof for the
benefit of the Participant, Eligible Spouse or the children, or other dependents
of the Participant or Eligible Spouse, or any of them, in such manner and in
such amounts and proportions as the Committee may deem proper.

11.4     Missing Payee.  If the Committee cannot ascertain the whereabouts of
any person to whom a payment is due under the Plan, and if, after five years
from the date such payment is due, a notice of such payment due is mailed to the
last known address of such person, as shown on the records of the Committee or
the Company, and within three months after such mailing such person has not made
written claim therefor, the Committee, if it so elects, after receiving advice
from counsel to the Plan, may direct that such payment and all remaining
payments otherwise due to such person be cancelled on the records of the Plan
and the amount thereof forfeited, and upon such cancellation, the Company shall
have no further liability therefor, except that, in the event such person later
notifies the Committee of such person’s whereabouts and requests the payment or
payments due to such person under the Plan, the amounts otherwise due but unpaid
shall be paid to such person without interest for late payment.

11.5     Required Information.  Each Participant shall file with the Committee
such pertinent information concerning himself or herself, such Participant’s
Eligible Spouse, or such other person as the Committee may specify, and no
Participant, Eligible Spouse, or other person shall have any rights or be
entitled to any benefits under the Plan unless such information is filed by or
with respect to the Participant.

11.6     No Trust or Funding Created.  The obligations of the Company to make
payments hereunder shall constitute a liability of the Company to a Participant
or Eligible Spouse, as the case may be. Such payments shall be made from the
general funds of the Company, and the Company shall not be required to establish
or maintain any special or separate fund, or purchase or acquire life insurance
on a Participant’s life, or otherwise to segregate assets to assure that such
payment shall be made, and neither a Participant nor an Eligible Spouse shall
have any interest in any particular asset of the Company by reason of
obligations hereunder. Nothing contained in the Plan shall create or be
construed as creating a trust of any kind or any other fiduciary relationship
between the Company and a Participant or any other person. The rights and claims
of a Participant or an Eligible Spouse to a benefit provided hereunder shall
have no greater or higher status than the rights and claims of any other
general, unsecured creditor of the Company.

11.7     Binding Effect.  Obligations incurred by the Company pursuant to this
Plan shall be binding upon and inure to the benefit of the Company, its
successors and assigns, and the Participant and the Participant’s Eligible
Spouse.

11.8     Merger or Consolidation.  In the event of a merger or a consolidation
by the Company with another corporation, or the acquisition of substantially all
of the assets or outstanding stock of the Company by another corporation, then
and in such event the obligations and responsibilities of the Company under this
Plan shall be assumed by any such successor or acquiring corporation, and all of
the rights, privileges and benefits of the Participants and Eligible Spouses
hereunder shall continue.





27

--------------------------------------------------------------------------------

 



11.9     Mandatory Cash-Out.  Notwithstanding any provision herein to the
contrary, a Participant’s benefit under the Plan shall be paid in a mandatory
lump sum payment if, at the time the Participant’s benefit is scheduled to be
paid or commences to be paid, the payment is not greater than the applicable
dollar amount under Code Section 402(g)(1)(B) (for 2007 - $15,500) and the
payment results in the termination and liquidation of the Participant’s interest
under the Plan, including all agreements, programs or other arrangements with
respect to which deferrals of compensation are treated as having been deferred
under a single nonqualified deferred compensation plan under Treasury Regulation
Section 1.409A-1(c)(2).

11.10   Acceleration of Payment.  The time or schedule of payment of a benefit
under the Plan may be accelerated upon such events and conditions as the IRS may
permit in generally applicable published regulatory or other guidance under Code
Section 409A, including, without limitation, payment to a person other than the
Participant to the extent necessary to fulfill the terms of a domestic relations
order (as defined in Code Section 414(p)(1)(B)), payment of FICA tax and income
tax on wages imposed on any amounts under this Plan, or payment of the amount
required to be included in income for the Participant as a result of failure of
the Plan to meet the requirements of Code Section 409A with respect to the
Participant.

11.11   Delay of Payment.  The Committee may delay payment of a benefit under
the Plan upon such events and conditions as the IRS may permit in generally
applicable published regulatory or other guidance under Code Section 409A,
including, without limitation, payments that the Committee reasonably
anticipates will be subject to the application of Code Section 162(m), or will
violate Federal securities laws or other applicable law.

11.12   Participant’s Right to Change Payment Elections by December 31,
2007.  At any time on or before December 31, 2007, a Participant has the right
to make new payment elections with respect to the timing of benefits payable
under the Plan, and any such election will not be treated as a change in the
timing of a payment under Code Section 409A(a)(4) or an acceleration of a
payment under Code Section 409A(a)(3), provided that this Section and any
related election applies only to amounts that would not otherwise be payable
during the year in which such election is made and does not cause an amount to
be paid in the year of election that would not otherwise be payable in such
year.

11.13   Entire Plan.  This document and any written amendments hereto contain
all the terms and provisions of the Plan and shall constitute the entire Plan,
any other alleged terms or provisions being of no effect.

IN WITNESS WHEREOF, the Company has caused this Plan to be executed this 19th
day of December, 2016, effective as of January 1, 2016.

 

HARRIS TEETER SUPERMARKETS, INC.

 

 

 

By:

/s/ Christine S. Wheatley

 

 

 

 

Its:

Vice President and Secretary

 

28

--------------------------------------------------------------------------------